EXAMINER’S COMMENT
Applicant’s terminal disclaimer filed 24 March 2022 overcomes the outstanding double patenting rejection of claims 1-20.
Independent claim 1 has been amended to include the subject matter of claim 5, which was indicated as reciting allowable subject matter, subject to the filing of a terminal disclaimer, in the non-final rejection mailed 24 December 2022.
Independent claims 12 and 20 were indicated as reciting allowable subject matter, subject to the filing of a terminal disclaimer, in the non-final rejection mailed 24 December 2022. It is noted that due to a typographical error, the listing of claims in the rejection under 35 U.S.C. 103 included claims 12-16, 19 and 20. However, these claims were not in fact subject to any available art rejection. Independent claims 12 and 20 are allowable for the reasons set forth in the non-final rejection. Because of the clear statement of allowable subject matter in the non-final rejection, Applicant understood the claim status and, in the Remarks filed 24 March 2022, thanked the Examiner for indicating claims 5, 7-9 and 12-20 would be allowable if the double patenting rejection were overcome. Accordingly, the status and disposition of all the claims is believed to be clear on the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773